3 Ill. App. 2d 281 (1954)
121 N.E.2d 611
James Karlos, Executor of Last Will of John Pagonas, Deceased, Plaintiff-Appellant,
v.
George Pappas, Defendant-Appellee.
Gen. No. 10,762.
Illinois Appellate Court.
Opinion filed September 13, 1954.
Released for publication September 29, 1954.
Hall, Meyer & Van Deusen for appellant.
Marshall Meyer, of counsel.
Lidschin & Pucin, for appellee.
Glenn K. Seidenfeld, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.